898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Louis JACKSON, Petitioner-Appellant,v.J.E. OSBORNE;  Attorney General of North Carolina,Respondents-Appellees.
No. 89-7548.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 22, 1989.Decided:  March 1, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Woodrow Wilson Jones, Senior District Judge.  (C/A No. 88-372-J-C-C)
Henry Louis Jackson, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
W.D.N.C.
DISMISSED.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Henry Louis Jackson seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the district court.  Jackson v. Osborne, C/A No. 88-372-J-C-C (W.D.N.C. Jan. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.